NUMBER 13-22-00385-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                            IN RE EAZY LEE OCANAS


                       On Petition for Writ of Mandamus.


                                       ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      Relator Eazy Lee Ocanas filed a second pro se petition for writ of mandamus

contending that he has not received the appropriate amount of jail time credit arising from

his conviction in cause number CR-2687-21-B in the 93rd District Court of Hidalgo

County, Texas. In a previous original proceeding, relator made the same assertion and

the State contended that judgments nunc pro tunc had been provided to the district clerk

and the Texas Department of Criminal Justice, and the relator had already received the

requested relief. Accordingly, we dismissed that original proceeding as moot. See In re

Ocanas, No. 13-22-00340-CR, 2022 WL 3162202, at *1–2 (Tex. App.—Corpus Christi–
Edinburg Aug. 8, 2022, orig. proceeding) (mem. op., not designated for publication). Here,

relator asserts that an appropriate calculation of his jail time credit would result in release

on August 28, 2022, yet he is not scheduled to be released until September 18, 2022.

       The Court requests that the real party in interest, the State of Texas, acting by and

through the Hidalgo County District Attorney, or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of three days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.

                                                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
23rd day of August, 2022.




                                              2